Title: To George Washington from Lord Stirling, 1 June 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



Sir.
1st June 1776.

Agreeable to your Request, I left New York on Sunday last, in order to view the Fortifications on Hudson’s River, in the Highlands. I took with me Colo. Putnam, Chief Engineer & Captain Sergeant of the Artillery, The Winds were so adverse that we did not reach Fort Montgom[e]ry untill Wednesday Evening; but with the help of our Boat, we employed our time in visiting several other parts of the River, that appeared proper for fortifying. At the Mouth or South end of the Highlands about four miles below, Fort Montgomery, there is a post which to me appears well worth possessing on many Accounts; Should the Enemy be in possession of it, we should be cut off from our best Communication with the whole Country below the Highlands, Eastward as well as Westward; there is a very remarkable Spot of Ground; easily fortified which Commands the passage of the River, as well as either of the other posts, it also commands the Mouth & landing of Peaks Kill, from which there is an excellent Road into Connecticut which is only twenty miles off, on the opposite is an excellent Road into New Jersy & Pennsylvania, the

   Sketch of this part of the River, No. 1, will best shew the propriety of it’s being fortified; In the passage from this place to Fort Montgomery is a large Island which would be very usefull to the Enemy in their Approaches to that place.
Fort Montgomery is situated on the West Bank of the River, which is there about half a Mile broad, & the Bank 100 feet high, on the opposite Shore is a point of Land called Anthony’s nose which is many hundred feet high, very steep & inaccessible, to any thing but Goats or men, very expert in Climbing; a Body of Riffle Men, placed here would be of very great use, in annoying an Enemy as the Decks of every Vessel that passes, must lie open to them.
 The Works begun & designed at Fort Montgomery are open lines, as may be seen by the plan No. 2. and all lie on the North side of a small Creek called Poop Lopen’s Kill, on the South side of which is a Point of Land which projects more into the River, Commands all the principal Works and is within two & three hundred yards of them; On the Top of this point is a level spot of Ground of near an Acre commanded by nothing, but the high Inaccessible Mountains, at about Twelve hundred yards distance, this Spot I think should by all means be fortified, as well for the Annoyance of the Enemy in their approach up the River, as for the protection of the Works at Fort Montgomery. Indeed this appears to me, the most proper place I have seen on the River to be made the Grand Post, and in my opinion should be a regular, Strong Work, capable of Resisting every kind of Attack, and of containing a Grand Magazine of all kind of Warlike Stores, The whole would then command the passage of the River, with so formidable a Cross Fire, as would deter any attempt to Approach with Shiping. The Works finished, designed or begun at Fort Montgomery are each of them distinguished in the plan No. 2. Those built are all faced with Fascines, and filled in with strong good Loam; but as they are liable to take fire, the Commissioners who have the Care and Direction of the Works, propose to Ruff Cast the Faces of the Embrazures with a strong Mortar made of Quick Lime & sharp Sand of which there is plenty at hand; I advised them to try the Experiment on a part of the Work as soon as possible. As these open lines are entirely defenceless on the land side it will be

  

  

 

very proper to erect a small Redoubt on the Hill in the Rear of them marked A.
Fort Constitution is about Six miles above Fort Montgomery, on an Island near the East side of the River and near the North end of the High Lands, which on the West and South sides is bounded by the River, & on the North & East side by low Marsh & small Creeks, running through it.
 The Works here consist of four open lines or Batteries fronting the River; the two Eastermost command the Approach up the River very well, the next or middle line Commands the approach from the West Point upwards, the Westermost Battery is a streight line constructed by Mr Romans at a very great Expence, it has 15 Embrazures which face the River at a Right Angle, and can only annoy a Ship in going past, the Embrazures are within 12 feet of each other, the Merlons on the outside, are but about two feet in the face, and about Seven feet deep, made of Square Timber, covered with Plank & looks very neat, he also built a Log house or Tower on the highest Clift near the Water, mounted with Eight Cannon (four Pounders) pointed out of the Garret Windows, & looks very picturesque, upon the whole Mr Romans has displayed his Genius at a very great Expence, & very little publick Advantage. The Works in their present open Condition, and scater’d Situation, are defenceless; nor is there one good place on the Island on which a Redoubt may be erected that will Command the whole, however I have marked in the plan No. 3, those heights which are most commanding: Yet every work on the Island is Commanded by the Hill on the West point, on the opposite side of the River, within 500 yards, where there is a level piece of Land of near 50 Acres in Extent, a Redoubt on this West point is absolutely necessary, not only for preservation of Fort Constitution, but for it’s own importance on many accounts. One also is necessary at the West end of the Island to Command the approach that way, and to prevent a landing at the North side of the Island, an easy Communication by Land as well as by Water may be made with Fort Montgomery from the West point.
The Garrison of Fort Constitution consists of Two Companys of Colonel Clinton’s Regiment and Capt. Wisenur’s Company of Minute men, in all about 160 Rank and File; The Garrison at Fort Montgomery consists of Three Companys of the same

Regiment amounting to about 200 men Rank & file. The Field Officer of the Regiment is Lieut. Colonel Livingston, But the Command of the whole of both Garrisons is still in the hands of Colonel Nichols, who it seems last fall raised a Regiment of Minute men for the purpose of Garrisoning Fort Constitution, which Regiment is all dismissed except Capt. Wisenur’s Company of about 40 privates; Lieut. Colonel Livingston has very prudently avoided any dispute with Colo. Nicholl about the Command, rather referring the matter to Your Excellency’s determination. The whole of the Troops at both these posts are miserably armed as will appear by the Return No. 4. Lieut. Colonel Livingston informs me he has lately received about 40 Firelocks all in very bad order, from the Committees of Dutchess County, and expects several hundred more in a few days in the same Condition, I have therefore directed the Blacksmith’s Shop at Fort Constitution to be enlarged, so that it will at the same time serve for an Armoury; a Blacksmiths Shop and Armoury of the like kind I have directed at Fort Montgomery & the Artificers in those Branches, in Clinton’s Regiment to be employed in them.
The Provision Branch at these Forts seems to have been strangely managed, Mr Walter Livingston Commissary for the department of New York & Canada residing at Albany, supplyed them; His Deputy, a Mr Phelps appointed for the issuing provisions at these posts has since November last been there in all about a fortnight; The Care & Issuing of Provisions has in the mean time been left to a Serjeant, who has dealt them out without any Rule but his own Caprice, Indiscretion, & want of Honesty. Out of these hands the Provision Branch here, has lately gone into the hands of Mr Abraham Livingston who by Contract is to supply the Troops in the New York Department; His Deputy, a Mr Honan now Issues the Provisions, but instead of doing it according to Contract; by which he is obliged to furnish two days fresh Provision per Week, the Troops have had only twice fresh Provisions in Six Weeks, Complaints are loud against Mr Honans want of Prudence and Sobriety! Another inconsistancy in this Branch is, that while there is a very considerable Stock of Provision at Fort Constitution, laid in at Continental expence by Mr Walter Livingston as appears by the Return No. 5. a new supply is sent for immediate use by Mr

Abraham Livingston; if this goes on, the old Stock will perish.
The direction of the Works at both those Forts is in the hands of Commissioners appointed by the Provincial Congress of New York, two Commissioners with four Carpenters, two Blacksmiths & Seven Attendants are at Fort Constitution, Two Commissioners, one Clerk, fifteen Carpenters & four Masons are at Fort Montgomery, the pay of these amount to at least 800 Dollars ⅌ month, besides their provisions &ca. One good Engineer with Artificers from the Army might, I think, do the whole Business as well.
There have lately been brought into Fort Montgomery, several persons, as notorious Tories, they are sent by District Committees of the Counties Albany, Dutchess & West Chester, with directions to the Commanding Officer to keep them at hard labour, untill their further order. How far this accords with the Resolutions or Intentions of the Continental, or Provincial Congress, I cannot determine; & have therefore directed the Commanding Officer to employ them in the Works, & to keep a Watchfull Eye over them, untill further order.
The Artillery and Ordnance Stores at these posts, appears by Capt. Sergeants Reports herewith No. 6. The Cannon in General are to all appearance excellent of their kind, excepting two nine and three Six pounders, which are dubious. There are also I am informed Six Cannon, Six pounders, four of them good, & two dubious at New Windsor a place about Six miles above Fort Constitution, they had better be brought down to Fort Montgomery.
Considering the different Directions all these matters are under, I have avoided giving any determinate Orders about them, But it is highly necessary that explicit Orders should soon Issue. I am Your Excellency’s Most Humble Servant

Stirling

 
   
   
   3. Plan no. 1, the Hudson highlands, enclosed in Lord Stirling’s letter to Washington, 1 June 1776 (Department of Rare Books, Cornell University Library).
  
   
   
   4. Plan no. 2, Fort Montgomery by Thomas Palmer, enclosed in Lord Stirling’s letter to Washington, 1 June 1776 (Department of Rare Books, Cornell University Library).
  
   
   
   5. Plan no. 3, Fort Constitution and West Point, enclosed in Lord Stirling’s letter to Washington, 1 June 1776 (Department of Rare Books, Cornell University Library).
  
 